Exhibit SUBSIDIARY STOCK PURCHASE AGREEMENT This SUBSIDIARY STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into as of August 30, 2006, between DIRECTVIEW HOLDINGS, INC. ("Purchaser") and DIRECTVIEW, INC., a Delaware corporation (the "Company"). WHEREAS, the Company is party to that certain Share Purchase Agreement (the "Agreement") with GS Energy Corporation pursuant to which the Company has agreed to acquire 100% of the stock of GS Carbon Trading, Inc., a company formed under the laws of the State of Delaware ("GS Carbon"); WHEREAS, prior to this acquisition, the Company's sole business consisted of its ownership of 100% of the issued and outstanding capital stock of Ralston. Communications, Inc. and Meeting Technologies, Inc., and other related operations (collectively, the "DRVW Subsidiaries"); WHEREAS, the Company believes it is in its best interest to dispose of the DRVW Subsidiaries and focus its resources on the business and operation of GS Carbon; and WHEREAS, the Purchaser is willing to accept all of the outstanding capital stock of the DRVW Subsidiaries together with all of the liabilities and obligations of the DRVW Subsidiaries together with specified obligations of the Company; NOW THEREFORE, in consideration of the foregoing and the terms and conditions hereof, the parties hereto agree as follows: ARTICLE I PURCHASE
